Citation Nr: 1725891	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-59 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Board notes that a September 2014 rating decision reduced the Veteran's PTSD rating from 70 percent disabled to 30 percent disabled, effective December 1, 2014.  However, a September 2016 rating decision reinstated the Veteran's 70 percent disability rating effective February 22, 2005, which includes the entire time period currently under appeal.  As reflected on the title page, the Board frames the issue under appeal as a claim for a rating in excess of 70 percent for PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to provide the Veteran a Travel Board hearing.  In his November 2016 substantive appeal, he requested a Board hearing at a local VA office.  The record does not indicate that this request was ever withdrawn.  Where a Board hearing is requested, the Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b), (d) (West 2014); 38 C.F.R. §§ 3.103(c), 20.700(a) (2015).  On remand, the Veteran must be provided a Travel Board hearing (or a videoconference hearing in the alternative if desired).

In November 2016, the Veteran submitted a change of address to the AOJ, indicating his new address was in Youngstown, Florida.  Subsequent to the change of address, a Travel Board hearing was scheduled for January 2017.  The notice was sent to the Veteran's new address, but was returned as undeliverable.  The Board notes that the address appears to be located in Panama City, Florida, which is the town neighboring Youngstown.  On remand, the hearing notification should be sent to the Veteran's corrected new address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if desired) at the appropriate RO at the next available opportunity in accordance with applicable procedures.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.  The case should then be returned to the Board, if in order.

The RO should use the following address to notify the Veteran of the date and time of the scheduled hearing: 7216 Coe Road, Panama City, Florida, 32404.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




